ON APPLICATION FOR REHEARING
Decided Oct 28, 1938
PER CURIAM
Submitted on application for rehearing.
The gist of the argument on the application is that notwithstanding the express language of Article IX, to effect that “no waiver of any breach of any covenant, condition or stipulation herein contained shall be taken or construed to be a waiver * * * oi any other covenant, condition or stipulation herein”, it is not enforceable because the acceptance of rent due for a period subsequent to the breach of the covenant for rent and other covenants was a waiver of all covenants and conditions of the lease respecting forfeiture.
We are cited to the Ohio Farmers’ Insurance Company v Cochran, 104 Oh St 427; Shields, et v Supreme Council of Royal Arcanum, 123 Oh St 31; Lind v The State Automobile Mutual Insurance Association, 128 Oh St 1; Rex v Paulson, (1921) A. C. 271.
The insurance cases hold that there may fee a waiver of the terms of a policy as to formal proofs . of loss notwithstanding a provision in the policy or by-laws that a waiver will be effective only when made in a certain manner therein set forth.
In Insurance Co. v Cochran, supra, upon the facts set out by the insured, Cochran, there had been a clear waiver of the provisions of the insurance contract respecting formal proof of loss within sixty days from the date of the fire. The opinion by Judge Wanamaker is grounded upon the propositions that there had been a substantial compliance with the contract by the insured and that they had the right to compel substantial compliance by the company; that under the circumstances of the ease under consideration the company could not be said in any wise to have been substantially wronged; that the insurance company by its own acceptance and conduct had waived the obligation of filing written proofs of loss and that it could not be heard to say that it had not in fact waived, though its contract provided that such action must be noted upon the policy in writing.
The Canadian case cited, Rex v Paulson, supra, is based upon the fundamental injustice of permitting ' a landlord to eject a tenant after acceptance of rents subsequent to a breach or covenant because the waiver was required by their lease to be expressed in writing. This adjudication is no more than a holding that actions which in fact amount to and accompany a waiver in law can not be avoided by provision in a lease that they are not effective because not noted thereon in writing.
The lease under which Paulson held the property leased, namely, a mine, contained many conditions, one of which, No. 12, was:
“The lessee shall commence active operations upon the said lands within one year from the date of commencement of said term and shall work a mine or mines thereon within two years from that date, etc., unless prevented from doing so by circumstances beyond his control or excused from doing so by the Minister.”
It is further provided, condition No. 14, that:
“Waiver on behalf of His Majesty, his successors or assigns of any such breach shall not take effect or be binding upon him or them unless the same be expressed in writing under the authority of the Minister and any waiver so expressed shall extend only to the particular breach so waived and shall not limit or affect his or their rights with respect to any other or future breach.”
The court found that the conditions as to the beginning of operations of the leased mine within one year, and therefore the other provisions of condition No. 12, had been waived up to February 1, 1909. Rental for the property for the year ending July 5, 1909 was sent June 24, 1908. The election to forfeit was made a few months after this last date, so that under the facts presented to the court there was no default by lessee of any condition of the lease at the time that lessor elected to forfeit. Thus any discussion in which the writer ot the opinion engaged respecting the effect of accepting rental as a waiver of other *86known breaches of the lease was nothing more than obiter. The opinion dwells upon the injustice which would result to the lessee by reason of sustaining the forfeiture and says that the lessee had paid rent and received no benefits for six years. It should further be noted that there were no provisions in the lease under consideration in the cited case like those found in the lease in the instant case as in Article IX thereof:
“No waiver of any breach of any covenant, condition or stipulation or of any other covenant, condition or stipulation herein contained shall be taken or construed to be a waiver of any succeeding or future breach of the same covenant, condition or stipulation or of any other covenant, condition or stipulation herein.”
We readily recognize that some of the discussion by the writer of the opinion in the cited case supports the claim of appellant but upon the ultimate question decided the ease is not authority against our former decision.
The distinction between the cited cases and the situation here presented seems obvious. Here the lease merely provided that a breach of one covenant did not waive the breach of another. In so far as such provision is reasonable and does not amount to an injustice to the lessee, it should be enforced. Here the covenant to repair was never observed and its breach was material.
In this case, when the action to declare the forfeiture was begun there was a default not only in the rental covenant but also in other covenants as well.
The application for rehearing will be denied.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.